Citation Nr: 1401157	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-02 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a sinus infection.

3.  Entitlement to an initial rating (evaluation) in excess of 10 percent for service-connected degenerative disc and joint disease of the cervical spine.

4.  Entitlement to an initial rating (evaluation) in excess of 10 percent for service-connected asthma.

5.  Entitlement to an initial compensable rating (evaluation) for service-connected muscle tension headaches.

6.  Entitlement to an initial compensable rating (evaluation) for service-connected right elbow tendonitis.

7.  Entitlement to an initial compensable rating (evaluation) for service-connected left elbow tendonitis.

8.  Entitlement to an initial compensable rating (evaluation) for service-connected allergic rhinitis.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The Board has further considered whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  After review of the record, the Board finds that a TDIU is not raised because the Veteran has been employed full-time throughout the period.  See, e.g., June 2011 VA medical examination report (noting that the Veteran works full-time as a word processing technician).     

The issue of service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's intermittent sinusitis is proximately due to service-connected allergic rhinitis.

2.  Throughout the rating period, the Veteran's cervical spine disability is manifested by daily pain and stiffness with forward flexion of the cervical spine limited to 15 degrees or less.

3.  Throughout the rating period, the Veteran's asthma is manifested by symptoms of wheezing, fatigue, and dyspnea on mild exertion that occur between February and May, and is effectively treated with intermittent use of a bronchodilator.  Pulmonary function is normal.  

4.  Throughout the rating period, the Veteran's muscle tension headaches are manifested by mild headaches approximately three times per week and severe headaches approximately twice per week, which are treated with ibuprofen or Aleve as needed and cause difficulty in performing many daily activities.  

5.  Throughout the rating period, the Veteran's right elbow disability has been manifested by reported pain and weakness with flare-ups causing increased pain twice per week, tenderness at the lateral and medial epicondyle, and painful motion.  

6.  Throughout the rating period, the Veteran's left elbow disability has been manifested by reported pain and weakness with flare-ups causing increased pain twice per week, tenderness at the lateral and medial epicondyle, and painful motion.  

7.  Throughout the rating period, the Veteran's allergic rhinitis has been manifested by seasonal symptoms treated effectively with Claritin D and nasal spray and not resulting in nasal obstruction.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for service connection of sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  Giving the benefit of the doubt to the Veteran, the criteria for a 30 percent evaluation for the Veteran's cervical degenerative disc and joint disease have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, DC 5243 (2013).

3.  The criteria for a rating in excess of 10 percent for the Veteran's asthma have not been met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.97, DC 6602 (2013).

4.  Giving the benefit of the doubt to the Veteran, the criteria for an initial rating of 30 percent for muscle tension headaches have been approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.124a, DC 8100 (2013).

5.  Giving the benefit of the doubt to the Veteran, the criteria for an initial rating of 10 percent for right elbow tendonitis have been approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.59, 4.71a, DC 5206 (2013).

6.  Giving the benefit of the doubt to the Veteran, the criteria for an initial rating of 10 percent for left elbow tendonitis have been approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.59, 4.71a, DC 5206 (2013).

7.  The criteria for an initial compensable rating for allergic rhinitis have not been met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.31, 4.97, DC 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2008 notice letter sent prior to the initial denial of the service connection claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the service connection claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeals, the Veteran is challenging the initial disability ratings assigned following the grant of service connection for degenerative disc and joint disease of the cervical spine, asthma, right and left elbow tendonitis, and allergic rhinitis in the October 2008 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

Also, the Veteran underwent VA medical examinations in March 2008, April 2008, and June 2011 in connection with the claims/appeal.  The VA medical examiners provided medical opinions based on an accurate medical history, and considered the Veteran's subjective complaints as it related to her current symptomatology and its effects on her daily life.  The VA medical examiners also performed a thorough physical evaluation of the Veteran, to include x-rays and pulmonary function tests.  In consideration thereof, the Board finds that the VA medical examiners had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinions.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide, so that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There is no allegation or indication that there has been a material change in the conditions since the last VA medical examination.  For these reasons, the Board finds that the collective VA medical examinations and medical opinions are adequate for the claims decided herein, and no further medical examination or medical opinion is needed.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  In view of the foregoing, the Board will proceed with appellate review.  


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

The Veteran's currently diagnosed sinusitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  In consideration thereof, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection for a Sinus Disability Analysis

The Veteran contends that she suffers from a sinus disability due to service or, in the alternative, as secondary to service-connected allergic rhinitis.  See July 2009 VA Form 21-4138.  As the Board is granting service connection for sinusitis on a secondary basis, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran currently suffers from sinusitis due to the Veteran's service-connected allergic rhinitis.  At the March 2008 pre-separation VA medical examination, the Veteran reported intermittent sinusitis over the years, with the last episode occurring in 2004 for which she took antibiotics.  Based on the medical history documented in the claims file and reported by the Veteran at the March 2008 VA pre-separation medical examination, the March 2008 VA medical examiner noted an impression of "allergic rhinitis with intermittent secondary sinusitis."  Because the March 2008 VA medical examiner had adequate data on which to base the medical diagnosis of sinusitis, as well as the medical opinion that the Veteran's sinusitis was secondary to allergic rhinitis, the March 2008 VA medical opinion is of great probative value.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for sinusitis is warranted on a secondary basis.   

     Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Disability Rating Analysis for Cervical Degenerative Disc and Joint Disease

For the entire rating period, the Veteran's service-connected cervical spine disability is rated at 10 percent under DC 5242 for degenerative arthritis of the spine.  Given the diagnosis of intervertebral disc disease included in the record (see, e.g., February 2000 radiologic examination report), the Board finds that the service-connected cervical spine disability is more appropriately evaluated under DC 5243 for intervertebral disc syndrome (IVDS).  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Under the rating schedule, the Veteran's IVDS (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

Evaluation Based On Incapacitating Episodes

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  The term "chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  38 C.F.R. § 4.71a, DC 5243, Note (1).  

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that a rating in excess of 10 percent for the cervical spine disability is warranted based on incapacitating episodes.  At both the March 2008 pre-separation medical examination and the June 2011 VA medical examination, the Veteran denied having any incapacitating episodes due to the cervical spine disability.  Also, post-service treatment records show no incapacitating episodes (i.e., physician-prescribed bed rest) due to the cervical spine disability.  For these reasons, the Board finds that a higher initial rating based on incapacitating episodes is not warranted.

Evaluation Based On the General Rating Formula for Spine Disabilities
  
In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

After review of the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the cervical spine disability more closely approximates the criteria for the 30 percent rating under the general rating formula for spine disabilities for the entire rating period.  At the March 2008 pre-separation VA medical examination, the Veteran demonstrated a normal gait, cervical flexion to 35 degrees, a combined range of motion of 270 degrees, positive paraspinal tension, tenderness in the cervical paraspinous musculature bilaterally, and pain throughout all motions.  The March 2008 VA medical examination findings indicate that the cervical spine disability is manifested by muscle tension and localized tenderness not resulting in an abnormal gait, which is consistent with the current 10 percent schedular rating.    

Later, at the June 2011 VA medical examination, the Veteran demonstrated cervical spasm, guarding, painful motion, tenderness, and an abnormal (i.e., slightly antalgic) gait.  The June 2011 VA medical examiner opined, however, that the Veteran's muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Thus, the June 2011 VA medical examination  findings suggest that the Veteran's cervical spine disability is manifested by muscle spasm and guarding not resulting in an abnormal gait, which is consistent with the current 10 percent schedular rating.    

However, the Veteran's treatment records show that the Veteran's cervical range of motion has demonstrated limitation of cervical flexion to the degree that a 30 percent schedular is warranted for the entire rating period.  A June 2011 VA physical therapy note reveals that the Veteran demonstrated extreme guarding and was noted to have painful flexion and extension on active range of motion of the cervical spine, with less than 25 percent of motion in all planes.  Although the range of motion findings were not specifically reported, the physical therapist's notation that the Veteran was only able to demonstrate approximately 25 percent of range of motion in all planes is consistent with a 30 percent schedular rating (i.e., 25 percent of 45 degrees is approximately 11 degrees on flexion/extension/lateral flexion and 25 percent of 80 degrees is 20 degrees for lateral rotation).  

Although the Veteran was able to perform cervical flexion to 45 degrees two days after the physical therapy appointment (i.e., at the June 2011 VA medical examination), the Veteran has consistently indicated during the course of the appeal that the range of cervical spine motion demonstrated at the VA medical examinations did not accurately reflect the degree of limitation of the cervical spine.  See, e.g., January 2010 VA Form 9 (noting that she has significant pain and was unable to make the movements demonstrated at the VA medical examination "on [her] own"); July 2009 VA Form 21-4138 (noting that she did not accurately report when she first experienced pain during range of motion testing at the March 2008 VA medical examination).  There is no indication that the Veteran's report is not credible, particularly when considered with the June 2011 VA treatment record and earlier service treatment records.  For example, service treatment records show that the Veteran's cervical range of motion was, at times, described as "very limited" or "severely limited," which tends to support the Veteran's assertion that the limitation of cervical spine motion is more severe than demonstrated at the VA medical examinations.  See May 2005 service treatment note (noting "very limited" range of motion, with worsened flexion); June 2005 (noting "severely limited" rotation on active range of motion); see 38 C.F.R. § 4.1 (2013) (evaluation of a disability is viewed in relation to its history).  In consideration of the foregoing, which specifically includes consideration of Deluca factors, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating for the cervical degenerative joint and disc disease is warranted under the general rating formula for spine disabilities for the entire rating period.  An initial rating in excess of 30 percent, however, is not warranted for the cervical spine disability because the evidence does not show that the cervical spine disability is manifested by unfavorable ankylosis of the entire cervical spine.  See June 2011 VA medical examination report (noting no ankylosis of the spine).  

Additionally, because the Veteran is not shown to have neurological complaints or findings that are associated with the service-connected cervical spine disability, there is no need to address separate ratings for neurological impairment in this case.  See June 2011 VA medical examination report (noting that the Veteran has urinary stress incontinence unrelated to the cervical spine disability).  

As between the two methods for evaluating the Veteran's cervical spine disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), rating the Veteran's cervical spine disability based on the general rating formula is more advantageous to the Veteran because the method results in higher initial rating of 30 percent (from 10 percent) for the entire rating period.  Because the Veteran has not had any incapacitating episodes during the rating period, there is no higher initial rating warranted under the evaluation method based on incapacitating episodes.   

The Board has further considered whether the initial rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 30 percent schedular rating for the cervical spine disability under DC 5243.  The Veteran's complaints of daily neck pain and stiffness when there is tension or stress, working at a computer, holding her head in one position for too long, and during cold weather were considered during range of motion testing performed during the course of the appeal.  Range of motion findings, to include consideration of Deluca factors such as pain and stiffness, are contemplated by the rating schedule.  The Board specifically considered the general range of motion findings indicating a forward flexion of the cervical spine to 15 degrees or less, as well as the Veteran's lay statements indicating limited cervical spine motion, when awarding the 30 percent schedular rating.  Also, Veteran's demonstrated muscle spasm, guarding, painful motion, and tenderness, are contemplated in the schedular criteria for lesser ratings and are, therefore, subsumed in the current 30 percent schedular rating.  The Veteran denied having any incapacitation and showed no ankylosis at both VA medical examinations.  

Therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's cervical spine disability are fully contemplated and adequately compensated by the current 30 percent rating under DC 5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's cervical spine disability, and referral for consideration of extraschedular rating is not necessary.

Disability Rating Analysis for Asthma

For the entire rating period, the Veteran has been rated at 0 percent under 38 C.F.R. § 4.97, DC 6602 for asthma.  Under DC 6602, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, DC 6602.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a rating in excess of 10 percent is warranted for the Veteran's asthma for the entire rating period.  At the March 2008 pre-separation VA medical examination, the Veteran reported that she had asthma symptoms (i.e., wheezing with shortness of breath) daily from April to June and used an albuterol inhaler as needed, which effectively treated her symptoms.  She denied having any major attacks in the past twelve months, incapacitating periods, or hospitalizations.  Pulmonary function tests (PFTs) were described as "normal" with no obstruction, no restriction, and normal diffusion.  The pre-bronchodilator FEV-1 was 3.90L and 150 percent of the predicted value, and the ratio of FEV-1/FVC was 80 percent.  The findings of the March 2008 pre-separation VA medical examination (i.e.,  FEV-1 greater than 80 percent predicted, FEV-1/FVC of 80 percent, and intermittent inhalational bronchodilator therapy) are consistent with the criteria for the current 10 percent rating and weigh against finding that a higher initial rating is warranted under DC 6602.

Similarly, at the June 2011 VA medical examination, the Veteran reported that she treated her asthma with an inhaled bronchodilator intermittently with good response (i.e., her symptoms were relieved).  Although she reported having several clinical visits per year for exacerbations of asthma, and reported having acute attacks once per week between February and May, she did not indicate, and the evidence does not otherwise show, that she has had monthly visits to a physician for required care of exacerbations.  The Veteran further denied use of oral steroids, parental steroids, antibiotics, or other immunosuppressive medication for asthma treatment.  Additionally, interpretation of the PFTs noted a normal spirometry with no clear change post-bronchodilator, a total lung capacity of 119 percent predicted, and a normal DLCO.  The PFTs showed a FEV-1/FVC ratio of 78 percent pre-drug and 83 percent post-drug, which is consistent with the current 10 percent rating.  The FEV-1 was 2.92 pre-drug and 3.24 post-drug.  Although the June 2011 VA medical examiner did not specify the FEV-1 in terms of percentage predicted, the Board notes that the March 2008 FEV-1 value of 3.90 L was 150 percent of the predicted value and it was then noted that the Veteran's PFTs were normal.  The PFTs performed in connection with the June 2011 VA medical examination also showed a normal spirometry.  In consideration thereof, particularly the notation at both VA medical examinations that PFTs were "normal," it is reasonable to infer that the Veteran does not demonstrate a FEV-1 value based on percent predicted that would indicate respiratory impairment to the degree required for a rating in excess of 10 percent for asthma under DC 6602.

In consideration of the foregoing, and because there are no contrary findings in treatment records relevant to the rating period, the Board finds that the weight of the evidence is against finding that a rating in excess of the current 10 percent is warranted under DC 6602 for the entire rating period.  Because the Veteran is service-connected for asthma, and DC 6602 specifically addresses bronchial asthma, the asthma disability is appropriately rated under that DC.    

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the 10 percent schedular rating under DD 6602.  The schedular rating criteria contemplate all symptoms and functional impairment associated with the Veteran's asthma, and provide for a 10 percent rating when the Veteran has FEV-1 of 71 to 80 percent of predicted value, or FEV-1/FVC of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  The Veteran's asthma is manifested by symptoms of wheezing, fatigue, and dyspnea on mild exertion that occur between February and May, and is effectively treated with intermittent use of a bronchodilator.  The FEV-1/FVC ratio is 78 to 80 percent, and the FEV-1 was 150 percent of the predicted value.  The schedular rating criteria specifically provide ratings based on pulmonary function test results and frequency and type of treatment.  Comparing the Veteran's disability level and symptomatology of asthma to the rating schedule, the degree of disability throughout the entire period under consideration is fully contemplated by the rating schedule and the 10 percent schedular rating under DC 6602; therefore, the schedular criteria is not inadequate to rate the disability, and no referral for extraschedular consideration is required.

Disability Rating Analysis for Muscle Tension Headaches

For the entire rating period, the Veteran's muscle tension headaches have been rated at 0 percent under 38 C.F.R. § 4.124a, DC 8100, rated by analogy to migraine headaches.  Under DC 8100, which addresses migraines, a noncompensable evaluation is assigned with less frequent attacks.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month of the last several months.  Finally, a 50 percent rating is assigned when there are migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Id.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran's muscle tension headaches are of the frequency and severity to warrant a 30 percent rating under DC 8100.  At the June 2011 VA medical examination, the Veteran reported that she had mild headaches about three times per week and more severe headaches twice per week, which were treated with ibuprofen or Aleve as needed.  She also reported that the attacks of headache were not prostrating and ordinary activity was possible.  The rating criteria for migraine headaches contemplate the frequency of headaches and specifically assign compensable ratings based on the frequency and severity of "prostrating attacks."  Prostration is defined as extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003).  

However, the frequency of headache reported by the Veteran (i.e., approximately five headaches per week) is greater than what is contemplated by the current 0 percent rating under DC 8100.  Also, at the June 2011 VA medical examination, the Veteran reported that she does not perform most daily activities when a severe headache is present.  The Veteran also reported that the headache disability prevented exercise, sports, and recreation, had a severe effect on chores, shopping, traveling/driving, and bathing, and had a moderate effect on feeding, grooming, and toileting but had no effect on her usual occupation.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that manifestations of the muscle tension headache disability more closely approximate characteristic prostrating attacks occurring on an average of once a month of the last several months such that a 30 percent rating is warranted for the entire rating period.  

The Board next finds that entitlement to the next higher (and maximum) rating of 50 percent under DC 8100 is not warranted.  Although the Veteran's muscle tension headaches occur frequently, the attacks are not completely prostrating.  See, e.g., March 2008 pre-separation VA medical examination report (noting that the Veteran reported that the daily headaches do not cause functional impairment or effect her occupation or daily activities); see also June 2011 VA medical examination report (noting the Veteran's report that ordinary activity was possible during the headaches and the headaches had no effect on her usual occupation).   Also, the muscle tension headaches are not productive of severe economic inadaptability because the Veteran has been employed full-time as a word processing technician throughout the rating period and reported, at the June 2011 VA medical examination, that she had not lost time from work during the past 12-months due to the headache disability.  For these reasons, a rating in excess of 30 percent under DC 8100 is not warranted for the entire rating period.   

The Board has considered whether the initial rating appeal for the migraine headaches warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board finds that the 30 percent schedular rating under DC 8100 encompasses all symptoms and functional impairment associated with the Veteran's muscle tension headaches.  As stated above, the 30 percent rating contemplates mild headaches about three times per week and more severe headaches twice per week, treated with ibuprofen or Aleve as needed, and causing difficulty in performing many daily activities when a severe headache is present.  The Veteran's headaches are manifested by such symptomatology and are fully contemplated by the 30 percent rating.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current rating, that the Veteran's symptoms and related functional impairment are fully contemplated in the current 30 percent schedular rating; therefore, because the schedular rating criteria are adequate to rate the Veteran's muscle tension headaches, no extraschedular referral is warranted in this case.  



Disability Rating Analysis for Right and Left Elbow Tendonitis

For the entire rating period, the Veteran's left and right elbow tendonitis have each been rated at 0 percent under 38 C.F.R. § 4.71a, DC 5206 for limitation of forearm flexion.  

Under DC 5206, the following ratings apply for the major forearm (in this case, the Veteran's left forearm).  A noncompensable rating is warranted for flexion limited to 110 degrees.  A 10 percent rating is warranted for flexion limited to 100 degrees.  A 20 percent rating is warranted for flexion limited to 90 degrees.  A 30 percent rating is warranted for flexion limited to 70 degrees.  A 40 percent rating is warranted for flexion limited to 55 degrees.  A maximum rating of 50 percent is warranted for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

Under DC 5206, the following ratings apply for the minor forearm (in this case, the Veteran's right forearm).  A noncompensable rating is warranted for flexion limited to 110 degrees. A 10 percent rating is warranted for flexion limited to 100 degrees.  A 20 percent rating is warranted for flexion limited to 90 degrees and to 70 degrees.  A 30 percent rating is warranted for flexion limited to 55 degrees.  A maximum rating of 40 percent is warranted for flexion limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5206.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 10 percent rating for left elbow tendonitis and for right elbow tendonitis have been met.  On one hand, at the March 2008 pre-separation VA medical examination and June 2011 VA medical examination, the Veteran demonstrated elbow flexion to 145 degrees bilaterally, without pain during range of motion testing and without additional limitation following repetitive range of motion.  The range of flexion demonstrated at the VA medical examinations is consistent with the criteria for the current 0 percent schedular rating under DC 5206.  

On the other hand, at the June 2011 VA medical examination, the Veteran reported having pain with left and right elbow motion (e.g., when lifting and carrying items), and pain and weakness with flare-ups causing increased pain twice per week.  Although painful motion was not demonstrated during range of motion testing at the VA medical examinations, the Board finds the Veteran's account of painful elbow motion during her daily life to be credible, particularly in light of the June 2011 VA medical examiner's finding that she demonstrated right and left elbow tenderness at the lateral and medial epicondyle on physical examination.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating for left elbow tendonitis and a 10 percent rating for right elbow tendonitis have been approximated under DC 5206.  See Burton, 25 Vet. App. at 5; 38 C.F.R. § 4.59.  

The Board next finds, however, that a rating in excess of 10 percent is not warranted.  The Veteran has been awarded a 10 percent rating for each elbow disability based on painful motion of the forearm.  As stated above, the Veteran demonstrated flexion of the elbows to 145 degrees during range of motion testing on both VA medical examinations, and there is no other evidence showing flexion limited to 90 degrees during the rating period; therefore, a rating higher than 10 percent is not warranted under DC 5206.  

Also, a rating in excess of 10 percent is not warranted under other potentially applicable DCs pertaining to impairment involving the elbow and forearm.  DC 5207 provides for a 20 percent rating when there is evidence of extension of the major or minor forearm limited to 75 degrees, with higher ratings for greater degrees of limitation of extension.  At the March 2008 and June 2011 VA medical examinations, the Veteran was able to extend fully both elbows to 0 degrees, without pain during range of motion and without additional limitation following repetitive motion.  Because there are no contrary findings in relevant treatment records, the weight of the evidence is against finding that a higher rating for either elbow disability is warranted under DC 5207.  

Also, DC 5208 provides for a 20 percent rating when there is evidence of forearm flexion limited to 100 degrees and extension limited to 45 degrees of the major or minor extremity.  However, the Veteran does not demonstrate a limitation of flexion or extension of either elbow (or forearm) to the extent required for a higher rating under DC 5208.  As stated above, at both VA medical examinations, the Veteran was able to flex to 145 degrees and extend to 0 degrees bilaterally, and there are no contrary findings in relevant treatment records.    

DC 5213 provides that supination of the major or minor extremity limited to the extent that motion is lost beyond the last quarter of the arc and the hand does not approach full pronation is rated 20 percent disabling for the major or minor extremity.  A 30 percent rating for the major extremity and a 20 percent rating for the minor extremity are prescribed when there is limitation of pronation such that motion is lost beyond the middle of the arc.  At both VA medical examinations, the Veteran demonstrated normal forearm supination (i.e., 90 to 180 degrees) and normal forearm pronation (i.e., 90 to 180 degrees) bilaterally, and there are no contrary findings in relevant treatment records; therefore, a higher rating for either elbow disability under DC 5213 is not warranted.  See 38 C.F.R. § 4.71, Plate I (showing normal forearm supination is from 0 degrees to 85 degrees, and normal forearm pronation is from 0 degrees to 80 degrees).

DC 5205 provides for a 40 percent rating for favorable ankylosis of the major elbow at an angle between 90 degrees and 70 degrees, and a 30 percent rating for favorable ankylosis of the minor elbow.  Higher ratings are available for intermediate elbow ankylosis at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, and unfavorable ankylosis.  The evidence does not show that the Veteran has left or right elbow ankylosis; therefore, a rating in excess of 10 percent is not available under DC 5205 for elbow ankylosis.  

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the current 10 percent schedular ratings.  The schedular rating criteria contemplate the impairments and symptoms associated with the elbow and forearm.  The Veteran's right and left elbow disabilities have been manifested by reported pain and weakness with flare-ups causing increased pain twice per week, tenderness at the lateral and medial epicondyle, and painful motion.  The 10 percent schedular ratings consider such symptomatology and the resultant functional impairment (e.g., reported difficulty carrying and lifting items due to pain).  The functional effects of pain and weakness, to include difficulty performing certain daily activities, have been taken into account when evaluating limitation of motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  Therefore, because the right and left elbow symptomatology and associated functional impairment are fully contemplated by the schedular rating criteria, the schedular criteria are not inadequate to rate the disabilities, and no referral for extraschedular consideration is required.  38 C.F.R. § 3.321. 

Disability Rating Analysis for Allergic Rhinitis

For the entire rating period, allergic rhinitis is rated at 0 percent under the criteria found at 38 C.F.R § 4.97, DC 6522, for allergic or vasomotor rhinitis.  38 C.F.R. § 4.31 (providing for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met).  Under DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 20 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  See 38 C.F.R. § 4.97.  

After review of the lay and medical evidence of record, the Board finds that the evidence weighs against finding that manifestations of the Veteran's allergic rhinitis more closely approximate the criteria for a higher rating under DC 6522 for any period.  At the March 2008 pre-separation VA medical examination, the Veteran reported effective daily use of Zyrtec and nasal spray for treatment of allergic rhinitis; however, because the VA medical examiner did not report whether nasal polyps were present or the degree of obstruction demonstrated in the Veteran's nasal passages, the March 2008 pre-separation VA medical examination is inadequate for rating the Veteran's initial rating appeal for allergic rhinitis.  Nonetheless, the June 2011 VA medical examination is adequate for rating purposes.   

At the June 2011 VA medical examination, the Veteran reported seasonal allergies treated with Claritin D as needed and Flonase from February to May.  The Veteran denied having current rhinitis symptoms at that time.  On physical examination, there was no evidence of sinus disease, no signs of nasal obstruction, and no nasal polyps present.  Review of the treatment records relevant to the rating period contain no findings that contradict those noted in the June 2011 VA examination report.

Thus, the Veteran's allergic rhinitis has been manifested by seasonal symptoms treated effectively with Claritin D and nasal spray and without nasal obstruction.  Because the Veteran's allergic rhinitis is not manifested by greater than 50-percent obstruction of nasal passage on both sides or complete nasal passage obstruction on one side, a higher (i.e., compensable) rating for allergic rhinitis under DC 6522 is not warranted for the entire rating period.  The Board also notes that the Veteran will be assigned a separate rating for sinusitis when implementing the grant of benefits for that disability, and the Veteran does not demonstrate symptoms of any other disease of the nose and throat such that rating the allergic rhinitis under an alternate diagnostic code would be appropriate; therefore, a higher initial rating is not available under an alternate diagnostic code.  

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the 0 percent schedular rating.  The schedular rating criteria contemplate all symptoms and functional impairment associated with the Veteran's allergic rhinitis, and provide for a 0 percent rating when the Veteran does not meet the criteria for a compensable rating.  38 C.F.R. 
§ 4.31.  The Veteran's allergic rhinitis is manifested by seasonal symptoms treated effectively with Claritin D and nasal spray and without nasal obstruction.  Comparing the Veteran's disability level and symptomatology of allergic rhinitis to the rating schedule, the degree of disability throughout the entire period under consideration is fully contemplated by the rating schedule; therefore, the schedular criteria is not inadequate to rate the disability, and no referral for extraschedular consideration is required.


ORDER

Service connection for sinusitis is granted. 

An initial 30 percent rating for degenerative disc and joint disease of the cervical spine is granted for the entire rating period.

An initial rating in excess of 10 percent for asthma is denied.

An initial 30 percent rating for muscle tension headaches is granted for the entire rating period.  

An initial 10 percent rating for right elbow tendonitis is granted for the entire rating period.

An initial 10 percent rating for left elbow tendonitis is granted for the entire rating period.

An initial compensable rating for allergic rhinitis is denied.  


REMAND

The Board finds that a remand to provide the Veteran with another VA medical examination with a medical opinion for the issue of service connection for a left ankle disability is warranted.  Service treatment records show that the Veteran was treated for a left ankle sprain in June and July of 2007.  Before retiring from service, the Veteran filed the current claim seeking service connection for a left ankle disability (i.e., residuals of a left ankle sprain during service).  See March 2008 VA Form 21-4138.  The April 2008 pre-separation VA medical examination report noted an impression of "left ankle sprain that has resolved" and post-service treatment records show no diagnosis of a left ankle disability; however, it is unclear whether a December 2011 VA treatment record showing left ankle dorsiflexion of less than 10 degrees identifies a current residual of the in-service left ankle sprain.  For this reason, a VA medical examination is needed.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA medical examination for the claimed left ankle disability.  All relevant documents should be made available to and reviewed by the examiner.  In the examination report, the examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinion:

Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the Veteran currently has a left ankle disability that had its onset during service or is otherwise causally or etiologically related to service, to include consideration of any residuals of the 2007 left ankle sprain?

In rendering the medical opinion, the examiner should address the significance of the decreased left ankle dorsiflexion demonstrated at the December 2011 VA podiatry consultation.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, provide the Veteran and the representative a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  Allow an appropriate period of time for response.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


